Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-6-2021 has been entered.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the amendment submitted 8-6-2021, misnumbered claims 17-18 and missing claim 19 should be renumbered 18-19 and claim 17 should be canceled. Please correct or clarify at your earliest.
 Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Claim 1-17 rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (2016/0108347) is withdrawn.
McCarthy et al disclose an organic soap cleaning composition comprising one or more saponified oils, soapberries and sodium carbonate (0005) wherein said compositions include limitations which are now excluded by the “consisting of” transitional phrase.
Claim 1, 4-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucka et al (8,084,409) in view of McCarthy et al (2016/0108347) is withdrawn.
Lucka et al requires ingredients which are now excluded by the transitional phrase “consisting of”.
Response to Arguments
Applicant's arguments filed 8-6-2021 have been fully considered and are persuasive.
With respect to applicant’s argument that McCarthy et al fails to teach an all-natural soap bar and teaches away from the use thereof.
The examiner contends and respectively disagrees and suggest that applicant does not have possession of the limitations “no surfactants or synthetic conditioning agents” and therefore in violation of 112 1st paragraph. Moreover, applicant does not define in his specification what “all-natural” encompasses. The definition is given a broad and general meaning that the ingredients are natural or organic in nature. McCarthy et al teach an organic soap compositions as defined by government standards 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 18-19 are withdrawn and therefore need to be canceled.
Claim 1 is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
James Seidleck can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761